UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7531



DAVID LUCAS,

                                               Plaintiff - Appellant,

             versus


CRIME RECORDS CENTER, Director; DEPARTMENT OF
THE   ARMY;   NAVAL  CRIMINAL   INVESTIGATIVE
SERVICES; DEPARTMENT OF THE NAVY,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-05-562)


Submitted:    April 26, 2006                   Decided:   June 1, 2006


Before LUTTIG,* TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Lucas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

            David Lucas appeals from the district court’s orders

denying his “Petition for Pre-Action Discovery” pursuant to Fed. R.

Civ. P. 27 and motion for reconsideration pursuant to Fed. R. Civ.

P. 59(e).     We have reviewed the record and find no reversible

error. Accordingly, we affirm on the reasoning that the pre-action

discovery request, a precursor to filing a motion under 28 U.S.C.

§ 2255 (2000), must be filed in the court that imposed sentence.

See 28 U.S.C. § 2255; Braden v. 30th Judicial Circuit Court, 410

U.S. 484, 497 (1973).   We also grant Lucas’ motion to proceed in

forma pauperis.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -